 

Case 4:20-mj-01648-N/A-DTF Document1 Filed 04/27/20 Page 1of1

 

 

 

 

 

CRIMINAL COMPLAINT
(Hlectronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America , DOCKET NO,
v.
Shavar Degrate DOB: 1988; United States MAS S CASE NO.
Nathaniel Ramos Nelson DOB: 1988; United States’ PU@PLO48M J
Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gi), 1324(a)(1)(A)(v)@), 1324(a)()(B)@), and
1324(a)(1)(B)Gii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 24, 2020, in the District of Arizona, Shavar Degrate and Nathaniel Ramos Nelson, named herein
as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with each
other and other persons, known and unknown, to transport certain illegal aliens, namely Rogelio Leon-Zetina and forge
Sosa-Camacho, and did so for the purpose of private financial gain and placing in jeopardy the life of any person; in
violation of Title 8, United States Code, Sections 1324(a)(1)(A) Gi), 1324(a)(D(A¥)(D,1324(a2) (B®, and
1324(a)(1)(B) Gil)

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about April 24, 2020, in the District of Arizona (Nogales), United States Border Patrol Agents (BPA)
encountered a black 2009 Toyota Avalon at the J-19 immigration checkpoint with two visible occupants. A
service K-9 alerted to the trunk area of the vehicle and BPA found two illegal aliens hiding in the trunk. The
driver was identified as driver Shavar Degrate and the front passenger as Nathaniel Ramos Nelson, both
USS. Citizens.

 

Material witnesses Rogelio Leon-Zetina and Jorge Sosa~Camacho said they had arranged to be smuggled into
the United States for money. Both said they crossed the border illegally and stayed at the same house until
today. Both said they were picked up by a black sedan. Leon said that there were two men in the car and
heard the passenger yell in English, “let’s go, get in.” They drove for approximately an hour and a half and
stopped at a gas station. Then, they drove to a neighborhood where they were told to get into the trunk. Sosa
said the driver got out and directed them to get into the trunk.

In a post-Miranda statement, Nelson said that Degrate was to be paid $450 USD to transport two illegal
aliens to a tire shop in south Phoenix. He said he was to be paid $100 USD to accompany Degrate on his trip.
Nelson said they picked up two subjects from a gas station south of Sierra Vista, AZ. He said he knew or at
least suspected they were illegal aliens. They drove to Nogales and stopped at a gas station because they
thought they were being followed by BPA. Then they drove to a neighborhood and had the men get into the
trunk so they were not detected as they passed through the checkpoint.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Rogelio Leon-Zetina and Jorge Sosa-Camacho

 

 

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is Digitally signed by RICARDO
true and correct to the best of my knowledge. RICARDO ISLAVA Dates 20200427 1514-0700
AUTHORIZED BY: AUSA JAAAi Le LY OFFICIAL TITLE
ACE BPA Ricardo H. Islava

 

Sworn by telephone _x

SIGNATURE/OR MAGIS RAT SOO. DATE
S ORS April 27, 2020

See Federal rules of Criminal Procedare Rules 3, 4.1, and 54

 

 

 

 

 

 

 

 

 
